                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         October 03, 2018
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SEUNG PAIK,                                      §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-18-2513
                                                 §
RICHARD A. FAIR, et al.,                         §
                                                 §
       Defendants.                               §

                                             ORDER

       Defendants’ unopposed motion to stay (Dkt. 10) is GRANTED. It is therefore ORDERED

that this cause of action is STAYED and administratively (statistically) closed. The parties may

move to reinstate the case on the court's active docket at such time in the future as deemed

appropriate. A copy of this order shall be attached as an exhibit to any motion to reinstate.



       Signed at Houston, Texas on October 3, 2018.



                                              ___________________________________
                                                          Gray H. Miller
                                                    United States District Judge
